DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1-13 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 4, 2021 and May 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


4.	Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a system (claims 1-6), a process (claims 7-13).  Accordingly, claims 1-13 are all within at least one of the four statutory categories.
5.	Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.
Claim 1:
A system for selecting a treatment regimen for a particular patient, the system comprising: 
a first data store comprising a first plurality of patient records for a first plurality of patients; 
a second data store comprising efficacy rates of a plurality of treatment regimens against a plurality of infections and infection-causing pathogens; and 
a hardware processor configured to execute computer-executable instructions to:   
receive, from a user, an indication of a first infection of the particular patient and a first treatment regimen to be prescribed to treat the first infection; 
generate a first database comprising a second plurality of patient records by identifying, in the first plurality of patient records of the first data store, patient records associated with diagnosis or treatment of the first infection; 
generate a second database comprising the second plurality of patient records appended with efficacy rates for the first infection from the second data store; 
generate a dynamic model configured to determine a likelihood estimation that the first treatment regimen is an appropriate treatment regimen to treat the first infection, wherein the dynamic model is further configured to: 
identify, based on the second database, a first efficacy rate of the first treatment regimen to treat the first infection, and 
identify, from the second database, a second efficacy rate of a second treatment regimen to treat the first infection; and 
generate a first alert to the user when the identified first efficacy rate is less than a first threshold level or the identified second efficacy rate is greater than a second threshold level, 
wherein: 
the first data store is continuously populated with additional patient records, and  the hardware processor is further configured to dynamically and automatically 
execute computer-executable instructions to: 
update the first database and the second database based on patient records of the additional patient records that are associated with the first infection, and 
update the first efficacy rate and the second efficacy rate.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because assisting users in completing tasks is managing personal behavior or relationships or interactions between people.  For instance, this system determines an appropriate treatment regimen for a patient.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving patient information and determining a treatment regimen can all be performed in the human mind.  It is merely collecting data.
Accordingly, the claim recites at least one abstract idea.
Claim 7:
A computer-implemented method for selecting a treatment regimen for a particular patient using a first data store comprising a first plurality of patient records for a first plurality of patients and a second data store comprising efficacy rates of a plurality of treatment regimens against a plurality of infections and infection-causing pathogens, the computer- implemented method comprising: 
under control of one or more processors,
receiving an indication of a first infection of the particular patient and a first treatment regimen to be prescribed to treat the first infection; 
generating a first database comprising a second plurality of patient records by identifying, in the first plurality of patient records of a first data store, patient records associated with diagnosis or treatment of the first infection;  
generating a second database comprising the second plurality of patient records appended with efficacy rates for the first infection from the second data store; 
generating a dynamic model configured to determine a likelihood estimation that the first treatment regimen is an appropriate treatment regimen to treat the first infection, wherein the dynamic model is further configured to: 
identify, based on the second database, a first efficacy rate of the first treatment regimen to treat the first infection, and 
identify, from the second database, a second efficacy rate of a second treatment regimen to treat the first infection; and 
generating a first alert when the identified first efficacy rate is less than a first threshold level or the identified second efficacy rate is greater than a second threshold level.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because assisting users in completing tasks is managing personal behavior or relationships or interactions between people.  For instance, this system determines an appropriate treatment regimen for a patient.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving patient information and determining a treatment regimen can all be performed in the human mind.  It is merely collecting data.
Accordingly, the claim recites at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A data store
A processor
Claim 7:
A data store
A processor
A database

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular task list, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 9: These claims recite wherein the computer-executable instructions are further configured to receive, from a user, an indication of a healthcare facility, and wherein the second plurality of patient records identified by the computer-executable instructions are patient records associated with the first infection and the indicated healthcare facility., which is an abstract idea of a method of organizing human activity, such as personal behaviors.
Claims 3 and 10: These claims recite wherein the computer-executable instructions are further configured to receive, from a user, an indication of a geographic region, and wherein the second plurality of patient records identified by the computer-executable instructions are patient records associated with the first infection and the indicated geographic region, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 4 and 11: These claims recite wherein the computer-executable instructions are further configured to receive, from a user, an indication of a time period, and wherein the second plurality of patient records identified by the computer-executable instructions are patient records associated with diagnosis or treatment of the first infection within the indicated time period, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 5 and 12: These claims recite wherein the computer-executable instructions are configured to filter the second plurality of patient records appended with efficacy rates to comprise patient records associated with at least one of a particular treatment regimen of plurality of treatment regimens, infections related to the first infection, a geographic region, and a healthcare facility, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 6 and 13: These claims recite wherein the computer-executable instructions are further configured to generate a second alert to the user if, after updating the first efficacy rate and the second efficacy rate, the first efficacy rate falls below the first threshold or the second efficacy rate rises above the second threshold., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.  
Claims 7 and 8 recite similar limitations as claim 1 and are therefore rejected for the same reasons as above with regard to claim 1.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6 and 8-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-6 and 8-13, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-6 and 8-13, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-13
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2014/0052475, Madan, et al., hereinafter Madan.
8.	Regarding claim 1, Madan discloses a system for selecting a treatment regimen for a particular patient, the system comprising: 
a first data store comprising a first plurality of patient records for a first plurality of patients, (page 7, para. 55, can retrieve relevant patient health data from a medical record, history, or profile of the patient. In one example, Block S112 can import a patient medication record from an Electronic Medical Records (EMR) system hosted by a healthcare provider or health insurance company); 
a second data store comprising efficacy rates of a plurality of treatment regimens against a plurality of infections and infection-causing pathogens, (page 2, para. 23, The methods can also apply an anticipated health status of a patient to remind the patient to fulfill a treatment, to model the patient's progress through a treatment program or regimen, to predict an outcome of the patient's treatment program, to modify or customize a treatment program for the patient, to generate a model of treatment regimens and/or treatment regimen outcomes for a group of similar patients within a population of patients, to predict or monitor a change in patient symptoms or health status change, etc., such as based on volunteered survey data and/or volunteered or predicted treatment regimen adherence by the patient and/or other similar patients); and 
a hardware processor configured to execute computer-executable instructions to: 
receive, from a user, an indication of a first infection of the particular patient and a first treatment regimen to be prescribed to treat the first infection, (page 1, para. 15, supporting a patient associated with a health condition through a treatment regimen); 
generate a first database comprising a second plurality of patient records by identifying, in the first plurality of patient records of the first data store, patient records associated with diagnosis or treatment of the first infection, (page 2, para. 19,  selecting a subgroup of patients from a patient population in Block S220, patients within the subgroup exhibiting similar behavioral characteristics and associated with a health condition; for a patient within the subgroup); 
generate a second database comprising the second plurality of patient records appended with efficacy rates for the first infection from the second data store; generate a dynamic model configured to determine a likelihood estimation that the first treatment regimen is an appropriate treatment regimen to treat the first infection, (page 2, para. 19, selecting a subgroup of patients from a patient population in Block S220, patients within the subgroup exhibiting similar behavioral characteristics and associated with a health condition; for a patient within the subgroup, estimating adherence of the patient to a prescribed treatment regimen during a period of time based on survey responses entered by the patient through a corresponding mobile computing device in Block S230; for a patient within the subgroup, characterizing communication behavior of the patient based on use of a native communication application executing on a corresponding mobile computing device by the patient during the period of time in Block S240; for a patient within the subgroup, correlating communication behavior of the patient with a health status of the patient in Block S250; estimating an efficacy of the treatment regimen in treating the health condition for patients within the subgroup based on adherence to prescribed treatment regimens and health statuses of patients within the subgroup in Block S260; and generating a treatment regimen report specific to the subgroup based on the efficacy of the treatment regimen in Block S270.), wherein the dynamic model is further configured to: 
identify, based on the second database, a first efficacy rate of the first treatment regimen to treat the first infection, (page 2, para. 21, generating a treatment efficacy model for the subgroup based on the relationship, the treatment efficacy model defining a correlation between a change in communication behavior and efficacy of the treatment regimen in alleviating medical symptoms of patients within the subgroup in Block S280), and 
identify, from the second database, a second efficacy rate of a second treatment regimen to treat the first infection, (page 5, para. 41, The first and second methods S100, S200 can then implement an identified relationship between a (communication) behavior change and a change in a patient's health or quality of life over a period of time to anticipate a treatment efficacy and/or patient response to a treatment, estimate a patient's treatment adherence (i.e., compliance), determine patient satisfaction in a treatment, trigger or target automated or manual interventions (e.g., automated notifications) to assist a patient through a treatment, anticipate symptom relapse and estimate risk of hospital readmission); and 
generate a first alert to the user when the identified first efficacy rate is less than a first threshold level or the identified second efficacy rate is greater than a second threshold level, (page 17, para. 135, if the predicted efficacy of the treatment falls below a threshold efficacy for the health condition for the patient, Block S172 can transmit an alert or other notification to a doctor, nurse, or other care provider noted in the patient's medical file or recorded as managing treatment of the particular health condition for the patient), 
wherein: 
the first data store is continuously populated with additional patient records, (page 9, para. 68, Block S160 functions to identify one or more patients within a patient population exhibiting characteristics similar to those of the (current, new, or subsequent) patient), and 
the hardware processor is further configured to dynamically and automatically execute computer-executable instructions to: 
 	update the first database and the second database based on patient records of the additional patient records that are associated with the first infection, (page 9, para. 69, Block S160 can further select the set of other patients and/or update the set of other patients during the patient's treatment regimen based on similar in-treatment communication behaviors (and other behaviors or variables) between the patient and other patients in the patient population.), and 
update the first efficacy rate and the second efficacy rate, (page 4, para. 36, The first and second methods S100, S200 can also update the patient's account with additional patient information over time, such as presentation of symptoms, estimated patient treatment adherence, and/or predicted treatment regimen outcome for the patient).
9.	Regarding claim 2, Madan discloses the system of claim 1 as described above.  Madan further discloses wherein the computer-executable instructions are further configured to receive, from a user, an indication of a healthcare facility, and wherein the second plurality of patient records identified by the computer-executable instructions are patient records associated with the first infection and the indicated healthcare facility, (page 4, para. 33, locks of the first and second methods S100, S200 can be implemented to collect patient data for an experiment, a research study, a commercial launch, a marketing study, a patient community study, such as on the recommendation of a healthcare provider (e.g., a doctor or a medical institution (e.g., a hospital center) to improve patient care).
10.	Regarding claim 3, Madan discloses the system of claim 1 as described above.  Madan further discloses wherein the computer-executable instructions are further configured to receive, from a user, an indication of a geographic region, and wherein the second plurality of patient records identified by the computer-executable instructions are patient records associated with the first infection and the indicated geographic region, (page 5, para. 38, The first and second methods S100, S200 can also identify a correlation between health outcome and patient activity data (i.e., accelerometer and gyroscope data from a corresponding mobile device or wearable sensor), local environmental data, patient location data, patient survey data, etc. The first and second methods S100, S200 can then implement an identified relationship between a (communication) behavior change and a change in a patient's health or quality of life over a period of time to anticipate a change in patient health risk, trigger or target an automated or manual intervention (e.g., an automated notification) to assist the patient through a treatment regimen, anticipate symptom relapse and estimate risk of hospital readmission for the patient, etc.).
11.	Regarding claim 4, Madan discloses the system of claim 1 as described above.  Madan further discloses wherein the computer-executable instructions are further configured to receive, from a user, an indication of a time period, and wherein the second plurality of patient records identified by the computer-executable instructions are patient records associated with diagnosis or treatment of the first infection within the indicated time period, (page 2, para. 21, As shown in FIG. 2C, another variation of the second method includes: selecting a subgroup of patients associated with a health condition from a population of patients, patients in the subgroup exhibiting similar behavioral characteristics in Block S220; for patients within the subgroup, characterizing communication behavior of a patient based on use of a native communication application executing on a corresponding mobile computing device by the patient during the period of time in Block S240).
12.	Regarding claim 5, Madan discloses the system of claim 1 as described above.  Madan further discloses wherein the computer-executable instructions are configured to filter the second plurality of patient records appended with efficacy rates to comprise patient records associated with at least one of a particular treatment regimen of plurality of treatment regimens, infections related to the first infection, a geographic region, and a healthcare facility, (page 10, para. 82,  The PME can identify correlations between patient behavior(s), symptoms, treatment adherence, and other features extracted in the BFE to transform a large amount of patient data into a predictive model defining links between such observed patient data and associated efficacy, mitigation, abatement of patient symptoms and/or health condition via one or more treatments (i.e., therapies), patient wellness, quality of life, and/or general health of the patient).
13.	Regarding claim 6, Madan discloses the system of claim 1 as described above.  Madan further discloses wherein the computer-executable instructions are further configured to generate a second alert to the user if, after updating the first efficacy rate and the second efficacy rate, the first efficacy rate falls below the first threshold or the second efficacy rate rises above the second threshold, (page 2, para. 17, estimating an efficacy of the treatment regimen in treating a health condition of the patient according to a comparison between the treatment response and the adherence to the treatment regimen by the patient in Block S172; transmitting a notification to a care provider associated with the patient in response to the efficacy of the treatment regimen that falls below a threshold efficacy in Block S150). 
14.	Claims 7-13 are rejected for the same reasons as set forth above with regard to claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEM, METHOD AND PROGRAM PRODUCT FOR PROCESSING HEALTH INSURANCE CLAIMS AND TARGETED ADVERTISEMENT-BASED HEALTHCARE MANAGEMENT USING CRYPTOCURRENCY (US 20210012326 A1) teaches connecting to a network; registering as a member node of the network; determining a hash of a public key broadcasted on the network; based on the determining step, matching the public key with an address of a wallet stored on the member node, the wallet comprises at least one of a mobile phone-based wallet, a desktop-based wallet, a hardware-based wallets, a crystal-based wallets; based on the matching step, decrypting the public key; comparing the decrypted public key to a private key stored in the wallet; and based on the comparing step, sending a predetermined amount of cryptocurrency to a sender of the public key.
B.	DATA ANALYTICS SYSTEM, METHOD AND PROGRAM PRODUCT FOR PROCESSING HEALTH INSURANCE CLAIMS AND TARGETED ADVERTISEMENT-BASED HEALTHCARE MANAGEMENT (US 20210012894 A1) teaches a blockchain-based program is provided to transform personal medical records, history and documentation of a participant to: seek appointments with medical practitioners; streamline flow of medical diagnostics; provide checks and balances to counteract improper medical exams, tests, over-prescription medication; and reward users with providing credit towards their healthcare bills and premiums for living a healthy and active life styles. Advertising content, paid for by a private-party advertiser, is provided to the participant to provide additional credit for consumption of the advertising content. Organ donation is coordinated immediately at least partially based on the transformed medical records of the blockchain-based program, as is facilitation of the participant to purchase medication. Organized and/or tracked shipment and a recycling program for the medication are also available. Ability to process and expedite with absolute transparency every single health insurance claim made by a citizen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626